Title: To George Washington from the Board of War, 25 May 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 25th 1780.

Congress having entered into the Inclosed Resolution of the 21st of April; The Board have been considering of such Methods of carrying it into execution as would be most advantageous to the Public, and at the same time be most likely to procure an immediate Supply to the Prisoners: They have attempted to get the Bills negociated in New York, but the demands of the persons they applied to, were so extravagant, and the success of the Affair so doubtful, that they were discouraged from pursuing this Method: they have also thought of selling the Bills in Philadelphia for Paper money & then of purchasing Gold to send to the Prisoners; however on enquiring farther into the Matter it was discovered, the loss would be considerable, & that it would have a great Influence on the Depreciation of the Currency.
Mr Pintard has informed the Board, that ⟨h⟩e is of opinion, if your Excellency was to make the requisition, that General Kniphawsen would grant permission, to him, to negociate the Bills in New York; and that if this Liberty is allowed him, he has no doubt but it would be more advantageous to the Public than any other mode which has yet been proposed.
There is indeed some reason to suppose he is not mistaken in his Judgement: The Brittish & Hessian Prisoners are universally allowed to negociate thier Bills among us, and there is equal Justice that a similar Indulgence should be extended to us.
The Board have furnished Mr Pintard with Bills for 25,000 Dollars, to be negociated in New York, that no time might be lost, in case Your Excellency coincided with them in Sentiment. I have the Honor to be with the highest respect Your Excellency’s Most obed. Hble Servant

Joseph Carleton Secy p.t.By order

